Citation Nr: 1716563	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-48 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2013 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities and the Veteran filed a Notice of Disagreement (NOD) as to the July 11, 2013 effective date but after the issuance of a Statement of the Case in December 2014, an appeal was never perfected by the filing of a Substantive Appeal.  Accordingly, that matter is not before the Board.  

A December 2014 rating decision denied ratings in excess of 20 percent for radiculopathy of each lower extremity but the Veteran did not appeal that decision.  

An April 2016 Board decision found that the Veteran withdrew an appeal for a higher initial rating for service-connected asthma in August 2011 correspondence (from her, then, authorized representative), prior to certification of the appeal to the Board and, thus, that issue has been properly withdrawn.  The April 2016 Board decision also determined that the criteria for the withdrawal of an appeal for an initial rating in excess of 40 percent for degenerative disc disease (DDD) with low back pain, status post laminectomy, by the appellant had been met.  As to the only remaining issue of service connection for PTSD, that matter was remanded to afforded the Veteran the opportunity to testify at a videoconference.  

The Veteran testified at a March 2017 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran had peacetime service from November 1985 to November 1988 and she did not serve in combat, was not a prisoner-of-war, and did not experience hostile military or terrorist activity; and there is no corroborating evidence of a personal or sexual assault.  

2.  The service treatment records corroborate the Veteran's stressor of witnessing the suicide of a man that threatened her with a shotgun.  

3.  The Veteran meets the criteria for a diagnosis of PTSD; and while a preservice stressor is also partially responsible for her having PTSD, both the preservice and inservice stressors have contributed equally to the development of her current PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1101, 1110, 5107(b) (West 2016); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran's service treatment records (STRs) include a report of her 11 day hospitalization in November 1998.  She was referred from a mental hygiene consultation service at Fort Carson for suicidal ideation.  She was quite hostile in revealing the history of her present illness but stated that she had been depressed in June 1988 when her best friend and lover left for Germany.  She had not found another love interest, and had become more and more morose.  In 1988, just prior to deployment [in Germany], a friend's husband shot himself to death and she was quite upset by this occurrence.  Another reason for her depressed mood was that she had been refused re-enlistment due to a Summary Article 15 for leaving the camp area in Germany during an exercise.  She had been drinking heavily and had not infrequently been drunk since September 1988.  

As to the Veteran's mental status she had an angry and depressed mood and affect, but was not suicidal or homicidal on admission.  She had been eating and sleeping poorly, and she reported anhedonia, i.e., she was not interested in enjoyable outlets.  She felt helpless and hopeless.  A drug and alcohol consultation yielded a recommendation that because she was abusing alcohol, she should be evaluated by the Drug and Alcohol consultation Service at Ft Carson for placement in an alcohol rehabilitation program.  However, due to her short expected remaining time in the service it was questionable how much she would benefit from this.  Psychological testing revealed a diagnostic impression of dysthymia.  She was passive-aggressive at times.  

The diagnoses were (1) alcohol abuse, moderate, acute, manifested by increased consumption of alcohol with some drunkenness; (2) adjustment disorder of adult life - with depressed mood, acute, moderate, manifested by ruminations about a shooting incident, and loss of a love interest; (3) mixed personality disorder with, passive-aggressive immature and borderline features, chronic, moderate, manifested by frequent mood cycles, "splitting," and difficulty carrying out tasks and assignments.  She reported that she was highly motivated to continue in the service but it was questionable whether her unit would allow her to extend.  She had an appointment with the Department of Psychiatry the day after hospital discharge, and she also had a drug and alcohol evaluation that she was supposed to follow through with at Ft Carson.  

On VA psychiatric examination in February 2010 the claims file was reviewed.  The Veteran did report military sexual trauma (MST) in that she was approached by what she described as a homosexual in her barracks that sexually molested her on at least one occasion, but she did not report it.  

The Veteran reported a traumatic episode that during service she moved in with her roommate who was separated from her civilian husband.  He was quite angry and upset about a pending divorce.  He came over to an apartment where she was staying.  The separated spouse at the time was calling the police.  Apparently the police also had been keeping track of him because there was a restraining order against him.  He brought a shotgun and initially he pointed it at the Veteran, but then he shot himself in the head, killing himself instantly.  She was quite traumatized by that.  There was a police investigation, but it was ruled a suicide.  

Within 90 days of this incident, the Veteran was hospitalized for an adjustment reaction with depressed mood, as well as alcohol abuse because she was over-drinking alcohol as a way to deal with it initially.  She was hospitalized for two weeks.  The Veteran's most significant post military stressor has been difficulty with employment due to a number of issues.  Also, from age 8 to 21, her step grandfather had been molested her.  She felt isolated, and did not like crowds.  She felt a lot of that came from her traumas both in the military and growing up.  She had had a lot of job inconsistencies which she felt were a result of difficulty being assertive, or managing her emotions, and concentration problems as a result of traumas both from the military and from growing up.  She had received VA psychiatric treatment since December 2008, where she had been diagnosed by VA treatment sources with PTSD both from her childhood as well as in the military.  

The Veteran's present psychiatric symptoms included intrusive thoughts and flashbacks both from her childhood traumas as well as the trauma of seeing the suicide in the military, for which she had been hospitalized.  She still complained of sleep disturbance, nightmares, and a marked amount of anxiety attacks.  She avoided crowds on a regular basis.  She had concentration problems with a disturbed ability to hold down steady fulltime employment.  She had problems with recurrent depression.  

The examiner noted that the Veteran reported two different traumas and stressors.  One was childhood trauma by her step grandfather.  The other was when she attempted to help a friend of hers separate from her violent husband, who came into the apartment with a shotgun and blew his head off in front of the Veteran after pointing the gun at her.  She had intrusive thoughts of that trauma.  It was following this second trauma that she was hospitalized in the military after over-drinking alcohol, and was diagnosed with an adjustment reaction.  

The examiner stated that both of those traumas were significant and were of equal intensity in affecting the Veteran.  She still has had nightmares, anxiety attacks, avoided crowds, and had intrusive thoughts and flashbacks.  She has been fired from jobs as a result of her traumas, was markedly anxious, avoided relationships, and had problems with recurrent depression.  

Therefore, it was at least as likely as not that she met stressor criterion A for PTSD from her two traumas, both the childhood traumas and the trauma of seeing somebody kill himself, for which she was hospitalized in the military.   It was at least as likely as not that she met DSM-IV criteria for PTSD secondary to the trauma of seeing someone kill himself, for which she was hospitalized, and it was as least as likely as not that she met DSM-IV criteria for PTSD secondary to childhood sexual abuse.  It was for the trauma of seeing someone kill himself that she was hospitalized in the military.  She was never hospitalized because of the trauma from the childhood abuse.  

It was least as likely as not that alcohol abuse was secondary to the PTSD from the suicide because she drank immediately afterwards, as documented in the claims file.  It was least likely as not that the previous didgnosis of adjustment disorder with depressed mood (during military service) has evolved into PTSD which was due to the stressor of witnessing the suicide in the military.  

The examiner reported that he could not make any service connection nexus to the Veteran's report of the military sexual trauma because the examiner did not have any verification of that stressor.  The diagnoses were (1) PTSD secondary to childhood sexual traumas, (2) PTSD secondary to the trauma of witnessing a suicide, followed by military hospitalization, and (3) alcohol abuse in remission, secondary to PTSD secondary to the trauma of witnessing a suicide.  

At the March 2017 Board videoconference the Veteran testified that she had been sexually assaulted by a person whose full name she could no longer remember but whom she identified by last name [and in April 2102 she sent in a photograph of that individual].  As to another stressor, she testified that shortly before her deployment to Germany she was helping another woman, who was in the process of getting a divorce, to retrieve a U-Haul trailer which contained dissembled weapons.  While in contact with the police the woman's husband arrived and he obtained a shotgun from the U-Haul trailer.  The Veteran witnessed this and when the man saw her he pointed the shotgun at her and, a few moments later, he put the shotgun to his chin and pulled the trigger.  She believed that this occurred in about July 1988 because she was sent on deployment for August, September, and October 1988 and when she returned she was psychiatrically hospitalized for two weeks.  She could not recall the name of the woman whom she had helped or the name of that woman's husband that committed suicide.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

As to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

If an alleged stressor is not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

As to the Veteran's report of having been sexually assaulted during military service, there is no corroborating evidence that this occurred because the Veteran is no longer able to recall sufficient details, such as the name of the individual that assaulted her.  

The Board recognizes the efforts undertaken by the RO in an attempt to independently corroborate the Veteran's stressor of having witnessed a suicide.  However, while the RO indicated that the STRs are negative for such a stressor, the report of her inservice psychiatric hospitalization in November 1988 does show that she was significantly affected by having witnessed a suicide.  In other words, the STRs do corroborate the occurrence of this event.  Moreover, at the videoconference she elaborated upon the circumstances of that event, including the fact that the man that committed suicide had pointed a shotgun at her, thus placing her life in jeopardy, just prior to his committing suicide.  

Accordingly, inasmuch as the STRs verify the occurrence of this stressor, the Board will concede that this stressor is corroborated.  

Next, the Board finds the opinion of the 2010 VA examiner to be persuasive.  That examiner found, in essence, that the Veteran had two stressors and that both contributed equally in causing the Veteran's currently diagnosed PTSD.  One was a preservice stressor, of childhood abuse, and the other was having witnessed the inservice suicide.  In this regard, the Board finds the Veteran's 2017 testimony to be credible because it is consistent with the information reported in the STRs in November 1988, and again at the 2010 VA psychiatric examination.  In other words, while there may be some minor variances the Veteran has over a period of almost 30 years consistently reported essentially the same factual scenario with respect to having witnessed an inservice suicide.  Furthermore, as noted by the 2010 VA psychiatric examination, it was only shortly after having witnessed the suicide that the Veteran is shown to have abuse alcohol.  While other personal problems may also have contributed to this, the witnessing of the suicide also played a role.  Moreover, as indicated in the 1988 inservice report of psychiatric hospitalization, it was following these events that the Veteran's military performance began to decline and to such an extent that it was probable that she would not have been allowed to reenlist.  Additionally, she was never hospitalized because of the trauma from the childhood abuse but was hospitalized after witnessing the suicide.  

Accordingly, with the favorable resolution of doubt, the Board finds the opinion of the 2010 VA psychiatric examiner to be persuasive that it was least likely as not that adjustment disorder with depressed mood, diagnosed during service, evolved into PTSD due to to the verified stressor of witnessing the suicide in the military.  



Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Based on the foregoing, i.e., that complete grant of the benefit sought on appeal, the Board finds that the Veteran has not been prejudiced by any possible failure of VA as to either providing notice or in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


